UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

KENT ALLEN, JR.,                               )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )      Civil Action No. 1:22-cv-01350 (UNA)
                                               )
PARAG AGRAWAL et al.,                          )
                                               )
                Defendants.                    )

                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of Plaintiff’s pro se Complaint , Dkt.

1, and Application for Leave to Proceed in forma pauperis (IFP), Dkt. 2. The Court will grant

the IFP Application and dismiss the case because the Complaint fails to meet the minimal

pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Plaintiff Kent Allen, Jr., a resident of Miami, Florida, Compl. at 1, sues the CEO of

Twitter, who is located in San Francisco, California, see id. at 2, 4; Notice at 1, Dkt. 5, and

recording artist, Deja Trimble, who is located in either New York, New York; see Compl. at 2, or

Los Angeles, California, see Not. at 1. Preliminarily, the Complaint and IFP Application both

fail to comply with Federal Rule 10(a) and D.C. Local Rule 5.1(g), because neither are captioned

for this Court, or for that matter, any other. See Compl. at 1; IFP Application at 1.

       Pro se litigants must comply with the Rules of Civil Procedure. Jarrell v. Tisch, 656 F.

Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977). “A confused and rambling narrative of charges and conclusions

. . . does not comply with the requirements of Rule 8.” Cheeks v. Fort Myer Constr. Corp., 71 F.

Supp. 3d 163, 169 (D.D.C. 2014) (internal quotation marks omitted).

       Plaintiff alleges that some or all of the Defendants committed unspecified fraud and

invaded his privacy. See Compl. at 4. He maintains that they “caused damages by not

communicating about business names and ideas of Twitter when [plaintiff] left from Florida to

Detroit.” Se id. He contends that he continually attempted to contact Defendants to no avail.

See id. He alleges that, after he filed “previous complaints,” Defendants damaged his “corporate

reputation” by using “public communication medi[a]” to discuss his “living situation.” Though

plaintiff has filed a civil complaint, he cites only to the Federal Criminal Code. See id. at 7. He

demands $1,250,000 in damages. Id. at 4, 7.

       Put simply, the Complaint consists of a random collection of statements without clarity or

particularity. Plaintiff provides no factual context or information to connect the two named

Defendants or to make out any discernible claim, nor does he establish any basis for subject

matter jurisdiction or venue. An Order consistent with this Memorandum Opinion is issued

separately.

June 21, 2022




                                              DABNEY L. FRIEDRICH
                                              United States District Judge